FILED
                              NOT FOR PUBLICATION                            JAN 05 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JASWINDER SINGH DHILLON,                         No. 06-71319

               Petitioner,                        Agency No. A079-287-633

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jaswinder Singh Dhillon, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ order affirming an immigration judge’s

decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. Reviewing for substantial evidence, Don v. Gonzales, 476
F.3d 738, 741 (9th Cir. 2007), we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility finding based

upon the discrepancy between Dhillon’s testimony and asylum interview regarding

the name of the candidate he campaigned for during the 1997 elections, and upon

the omissions from Dhillon’s asylum application statement and from his father’s

affidavit of the police’s continued visits to his home in India after his departure

from Bombay to the United States. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th

Cir. 2004). In the absence of credible testimony, Dhillon failed to establish he is

eligible for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

       Because Dhillon’s CAT claim is based on the testimony the agency found

not credible, and he points to no other evidence to show it is more likely than not

he would be tortured if he returned to India, his CAT claim fails. See id. at 1157.

       PETITION FOR REVIEW DENIED




KN/Research                                2                                     06-71319